Citation Nr: 0814514	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
migraine headaches.  

2.  Entitlement to an increased rating for service-connected 
chronic back strain, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
left knee chondromalacia, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
right knee chondromalacia, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims.  

In a September 2006 informal hearing presentation, the 
veteran's representative requested an increased rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) and argued that if the veteran was rated as 
70 percent disabling for PTSD, his recent claim for a total 
disability rating based upon individual unemployability 
(TDIU) due to service-connected disability would have been 
granted.  See VA Rating Decision, dated April 19, 2006.  The 
veteran also submitted a VA Form 21-8940 that was received by 
the Appeals Management Center (AMC) and the Board in October 
2006.  These matters are REFERRED to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, review of the claims folder reveals 
that treatment records from the VA outpatient clinic in 
Knoxville, Tennessee, dated between November 2003 and March 
2004 have been associated with the claims folder.  It is 
unclear, however, whether the associated records comprise the 
veteran's complete records from this facility.  On remand, 
the RO/AMC should request the veteran's treatment records 
from the Knoxville outpatient clinic dated since November 
2003.  

The veteran contends that he is entitled to increased ratings 
for his service-connected migraine headaches, chronic back 
strain, and right and left knee chondromalacia because his 
disabilities have worsened.  See October 2005 VA Form 9.  He 
was afforded a VA examination in February 2003 that was the 
subject of a prior Board decision in September 2003, but he 
has not been afforded a VA compensation and pension (C&P) 
examination in conjunction with his current claim that was 
filed in November 2003.  In light of the foregoing, 
fundamental fairness to the veteran warrants contemporaneous 
VA C&P examinations for the purpose of ascertaining the 
current severity of his service-connected disabilities.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for his back, knees, and 
headaches from the VA outpatient clinic 
in Knoxville, Tennessee, dated from 
November 2003 forward.  

2.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the current severity of his 
knee disabilities.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right and left knee 
chondromalacia.

The examiner should report the range of 
motion measurements for each knee in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the current severity of his 
service-connected chronic back strain.  
The claims folder, to include a copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must reflect that the claims 
folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected chronic 
back strain.   

The examiner should conduct range of 
motion testing of the spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the spine is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
migraine headaches.  The claims folder 
should be available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

